

113 S1589 IS: Improving Quality of Care Within the Department of Veterans Affairs Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1589IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to ensure the Department of Veterans Affairs has an up-to-date policy on
		  reporting of cases of infectious diseases, to require an independent assessment of the Veterans
				Integrated Service Networks and medical centers of the Department, and for other purposes.1.Short titleThis Act may be cited as the
		  Improving Quality of Care Within the Department of Veterans Affairs Act of 2013.2.Requirement for Department of Veterans Affairs policy on reporting cases of infectious diseases at
			 facilities of the Department(a)In
			 generalSubchapter II of
			 chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:7330B.Reporting of
				infectious diseases(a)ReportingThe Secretary shall ensure that the Department has in effect an up-to-date policy on reporting a notifiable infectious disease diagnosed at a facility under the jurisdiction of the Secretary in accordance with the provisions of State and local law in effect where such facility is located.(b)Notifiable
				infectious diseaseFor purposes of this section, a notifiable
				infectious disease is any infectious disease that is—(1)on the list of
				nationally notifiable diseases published by the Council of State and
				Territorial Epidemiologists and the Centers for Disease Control and Prevention;
				or(2)covered by a
				provision of law of a State that requires the reporting of infectious
				diseases.(c)Performance measuresThe Secretary shall develop performance measures to assess whether and to what degree the directors of Veterans
				Integrated Service Networks and Department medical centers are complying with the policy required by subsection (a)..(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330A the
			 following new item:7330B. Reporting of infectious
				diseases..3.Independent assessment of the Veterans
				Integrated Service Networks and medical centers of Department of Veterans Affairs(a)Contract(1)In generalThe Secretary of Veterans Affairs shall seek to enter into a contract with an independent third-party to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the contract described in paragraph (1) not later than 270 days after the date of the enactment of this Act.(b)Independent study(1)In generalUnder a contract between the Secretary and an independent third-party under this section, the third party shall carry out a study—(A)to assess the organizational structures of medical centers of the Department of Veterans Affairs; and(B)to improve succession planning among key leadership roles at Veterans Integrated Service Networks and medical centers of the Department.(2)Matters studied and proposedIn carrying out the study, the third party shall—(A)assess whether organizational structure of the medical centers of the Department is effective for the furnishing of medical services, addressing issues that arise regarding the furnishing of medical services, and addressing standard business operations;(B)propose one organizational chart for Department medical centers with a common set of base position descriptions;(C)propose a base set of medical positions that should be filled to ensure that the health care provided to veterans by the Department is of good quality; and(D)identify which  key leadership positions at Veterans
				Integrated Service Networks and Department medical centers should have succession plans and propose how to implement such plans.(c)ReportNot later than 90 days after the date on which the third party completes the study under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of such study.